Per Curiam.
1. While plaintiff in ejectment may ordinarily recover upon his prior possession, he can not do so where he goes further and shows affirmatively that the title and right of possession is in another. Under this principle, the original petition filed in this case did not state a cause of action in the plaintiff.
2. By amendment to the petition it was sought to recover on the basis of a title acquired by the plaintiff after the suit was filed. The plaintiff can not recover upon a title acquired subsequently to 'the commencement of his action. The court did not err in sustaining the demurrers and in dismissing the petition.

Judgment affirmed.


All the Justices concur.